Citation Nr: 0321705	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
gunshot wound to the left arm, currently evaluated at 10 
percent.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

An October 1996 RO rating decision granted service connection 
for residuals of gunshot wound to the left arm, and assigned 
a 10 percent evaluation under Diagnostic Code 5308, effective 
from November 1995.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board), and in a December 
1998 decision the Board remanded the case to the RO for 
additional development.

A March 2000 RO rating decision denied an increased 
evaluation for the veteran's PTSD (rated 50 percent under 
Diagnostic Code 9411), and denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran appealed this decision to the Board.

In a September 2000 decision the Board denied a higher 
evaluation for residuals of gunshot wound to the left arm, 
denied an increased evaluation for PTSD, and denied 
entitlement to a TDIU.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a January 2001 joint motion to 
the Court, the parties requested that the September 2000 
Board decision be vacated and remanded for readjudication due 
to the intervening adoption of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In a 
February 2001 order, the Court granted the parties' motion, 
and the case was thereafter returned to the Board.

In September 2001, the Board remanded the veteran's claims to 
the RO for further development that was completed in October 
2002.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's residuals of a left forearm gunshot wound 
are manifested by no more than moderate impairment. 

3.  The veteran's PTSD has been manifested primarily by 
episodic sleep difficulty, loss of interest, flattened 
affect, avoidance behavior, hyperarousal, mild-to-moderate 
vigilance and irritability in social settings, and Global 
Assessment of Functioning (GAF) scores ranging from 55 to 60. 

4.  The veteran has not shown occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine actives; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

5.  The veteran's service connected disabilities include 
PTSD, rated as 50 percent disabling; and the residuals of 
gunshot wound to the left forearm, rated as 10 percent 
disabling.  The combined evaluation is 60.

6.  He has completed high school and has occupational 
experience as a welder, machinist, and handyman.

7.  The veteran's service connected disabilities do not 
preclude employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound to the left arm have not been met 
during anytime since the effective date of the grant of 
service connection, November 28, 1995.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.55, 4.56, 4.73, Diagnostic Code 5308 
(1997 & 2002).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2002).

3. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2002).

In the Board's September 2001 remand, the veteran was 
notified of VA's duty to assist and provide notice of the 
VCAA.  In a letter dated in November 2001, the RO provided 
further notice of the evidence needed to substantiate the 
veteran's claims.  The letter also provided information as to 
what evidence the veteran was responsible for obtaining and 
what evidence VA would undertake to obtain.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet App 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected PTSD and residuals of a gunshot wound.  
Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits.

Gunshot Wound Residuals

The record shows that the veteran served in Vietnam during 
the Vietnam War, when he sustained a gunshot wound to the 
left arm.  He was hospitalized at Walter Reed General 
Hospital from September 2, to October 24, 1968.  The 
diagnoses were gunshot wound of the left forearm and radial 
and median nerve injury, left partial, resolving, manifested 
by weakness of flexion of the left thumb of the opponens 
pollicus, mild weakness of supination and pronation of the 
left forearm, and decreased sensation over the web space of 
the thumb, dorsum of thumb and lateral aspect of forearm from 
site of the wound downward secondary to gunshot wound of the 
left forearm.  The veteran's hospitalization was described as 
uneventful.  The veteran showed progressive improvement and 
remained with only residual weakness in the flexion of the 
left thumb and opponens pollicis.

The veteran returned to duty with a temporary L-3 (defects 
causing moderate interference with function but capable of 
sustained effort for short periods) profile with code D 
(permanent disqualification from overseas duty).  In January 
1969, residual weakness of the left thumb was noted.  On his 
separation report of medical history, the veteran reported 
his gunshot wound injury, however, no pertinent complaints 
were noted.  The October 1969 separation examination revealed 
no significant findings.

The veteran underwent a VA general medical examination in 
February 1996.  He reported residual left forearm pain.  On 
examination, hyperflexion of both wrists was accomplished for 
60 seconds without discomfort.  Forearm pronation and 
supination was from neutral to 85 degrees and symmetric.  
Percussion on the radial side of the palmaris longus was 
without tingling in both upper extremities.  Sharp and dull 
sensation was diminished in the left arm, thumb, and index 
finger in the C6-C7 nerve distribution.  On neurological 
examination, cranial nerves III- XII were grossly intact. 
Deep tendon reflexes were 2+/2 and symmetric in both wrists.  
The diagnosis was status post left forearm gunshot wound with 
residual scarring and C6-C7 sensory neuropathy.

The veteran underwent a VA social and industrial survey in 
March 1997.  He reported that he currently lived with his 
fiancée and her three children, and that the veteran's 
current relationship with his fiancée was "pretty good."  It 
was noted that he was employed as a welder and fabricator and 
his left arm interfered with his duties.  It was noted that 
he was fired from his job manufacturing wrenches due to 
absenteeism and tardiness due to a loss of motivation 
following his marital break-up.

In March 1998, the veteran underwent a VA examination.  At 
that time, he reported that his left arm was "asleep."  He 
added that his left arm disability was aggravated by 
increased activity and cold weather.  He further reported 
symptoms of decreased sensation and muscle stiffness.

On examination, there was discrete decreased sensation in the 
C6-C7 nerve distribution.  Deep tendon reflexes in the elbow 
and wrist were +2/2 and symmetric. The veteran's grip 
strength was intact and symmetric.  There was no guarding or 
subjective discomfort with palpation of joint lines and bony 
landmarks to include the medial and lateral epicondyles on 
the elbow, radial and ulnar styloids of the wrist.  There 
were no tender points with palpation of joint lines and bony 
landmarks to include both proximal interphalangeal and DIP 
joints.  Finkelstein test was negative for chronic stenosing 
and tenosynovitis of the thumb.  The diagnosis was residuals 
of left forearm gunshot wound with residual scarring and 
sensory complaints. The examiner reported that the veteran 
had grossly preserved strength, function, and mobility.

He reported a history of employment in remanufacturing worn 
wrenches from 1987 to 1995.  He reported that in 1995 he 
became unemployed due to divorce proceedings, and other 
reasons unrelated to his service-connected disability.

In May 1999, the veteran underwent a VA examination.  He 
reported numbness and tingling in his left index finger and 
thumb.  He also reported that he experienced stiff joints in 
his left distal interphalangeal joint (DIP).  On examination, 
a well-healed entrance wound on the posterior forearm was 
noted.  The exit wound was on the anterior forearm with a bit 
of a depression at the site of the scar, which was noted to 
be well healed.  The veteran's upper extremity strength was 
+5 for flexion and extension.  His wrist strength was +5 for 
flexion and extension.  Finger strength against resistance 
was +5 for all fingers.  Grip strength was +5.  Sensory 
examination revealed decreased sensation to pinprick, cold 
sensation, and light touch in the distribution of C6 and C7 
from the lower forearm distal to the thumb and index finger.  
Sensation of the third, fourth, and fifth fingers were 
intact. There were no deficits in sensation above the site of 
the injury.  There were no signs of muscle wasting in the 
left hand or forearm.  The DIP joints of the left hand were 
all enlarged, and considered consistent with osteoarthritis 
in those joints.

The examiner reviewed the results of an electromyogram 
performed in April 1998, which was interpreted as normal 
study.  There was no evidence of left median or ulnar 
neuropathy.  The diagnosis was C6 to C7 peripheral neuropathy 
secondary to gunshot wound.  The examiner opined that the 
veteran's reported stiffness was likely degenerative joint 
disease at the DIP joints.  The examiner also opined that the 
veteran's reported numbness and tingling was not of a severe 
enough nature to prevent gainful employment.  He reported 
that the degree of impairment was mild to moderate.
 
In October 2002, the veteran was examined for VA purposes.  
He complained of numbness, stiffness, and tingling in his 
left thumb and index finger.  Cold weather causes his left 
hand to stiffen or lock.  The veteran was reportedly employed 
as a handyman doing odd jobs.  His left hand symptoms prevent 
him from working outdoors in cold weather.  On physical 
examination of the upper extremities, full range of motion 
was noted in both wrists.  Scarring was observed on the volar 
and dorsal surface of his left forearm at the midpoint.  
There was no muscle atrophy and it was noted that the median, 
ulnar, and radial nerves were intact and symmetrical in 
function in both hands and fingers.  

The veteran could oppose his thumb to his fifth ring finger 
with 4/5 strength, compared to 5/5 strength in his right 
hand.  Use of his interosseous muscles to adduct and abduct 
his fingers was comparable in the hands, bilaterally.  His 
left wrist volar and dorsiflexion was full and complete 
compared to his right hand, and there was no weakness of his 
flexors or extensors.  The examiner reviewed the veteran's 
1998 nerve conduction study and electromyogram of the upper 
extremities.  No further study was ordered because there were 
no new physical findings that required it.  

The examiner's diagnosis was through and through gunshot 
wound to the left forearm with secondary cold intolerance and 
Raynaud's phenomenon.  The veteran did not describe whiteness 
or redness of his fingers associated with numbness, however, 
the cold exposure and symptoms of the left hand were 
comparable with numbness.
 X-ray reports showed normal screenings of both hands and 
wrists with no evidence of bony abnormality or arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Rating Schedule provides ratings for injury to Muscle 
Group VIII of the dominant hand when there is evidence of 
slight (0 percent), moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) muscle injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2002).

With respect to muscle injuries, the provisions of 38 C.F.R. 
§ 4.56, prior to July 1997 revisions, were as follows:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration. 
History and complaint. Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results. No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals.

Objective findings. Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection.

History and complaint. Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue- pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.

History and complaint. Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds.  Evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present.

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups. Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated 
form.

Objective findings: Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.   Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function. In electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion of scar 
to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.
38 C.F.R. § 4.56 (1997).

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles--(i) Type of 
injury. Simple wound of muscle without debridement 
or infection. (ii) History and complaint. Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings: Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of 
injury. Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles. (iii) 
Objective findings: Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) 
Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low- velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements. (iii) Objective 
findings;  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective 
findings:  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing 
group of muscles. 
(F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." Thus, in evaluating the veteran's gunshot wound 
residual disabilities, the Board will look to the current 
level of disability.

Following its decision in Francisco, the Court held that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran is appealing the initial 10 percent rating 
assigned for his gunshot wound residuals effective November 
28, 1995.  Thus, in evaluating the residuals of the gunshot 
wound to the left forearm, the Board must consider whether 
the disability has warranted a higher evaluation during any 
period since the effective date of service connection.  

Under both the old and new provisions of 38 C.F.R. § 4.56, 
the veteran's gunshot wound residuals are evaluated on the 
basis of the type of injury, the history and complaints 
associated with that injury, and the current objective 
findings.

Looking at the type of injury, the Board notes that there 
were no reports that debridement was required, that there was 
infection, or sloughing of soft parts.  The veteran's scars 
are not attached to underlying tissue, thus there is no 
intermuscular cicatrization.  

The history shows that the veteran was returned to active 
duty approximately two months after being wounded.  
Thereafter, the service medical records show that the veteran 
received treatment for conditions not currently at issue, but 
document no treatment or complaints referable to the gunshot 
wound (although the veteran was seen on one occasion for 
reevaluation).  His temporary profile was removed by the time 
of his examination for separation from service, and he voiced 
no recorded complaints.  The initial post-service complaints 
referable to the gunshot wound were reported on the VA 
examination in February 1996.  There is no record of 
consistent complaints of the cardinal signs of muscle 
disability as defined in the current version of 38 C.F.R. 
§ 4.56(c).

The veteran has not reported, nor does the evidence show that 
his disability has prevented him from keeping up with work 
requirements.  The closest he came to reporting such 
difficulty was on the social and industrial survey in March 
1997.  At that time the veteran reported that the disability 
interfered with his employment, but there was not indication 
that it prevented him from keeping up with employment 
requirements.  On the May 1999 examination the examiner 
concluded that the injury would not prevent the veteran from 
maintaining gainful employment.  Presumably he would not be 
able to maintain gainful employment, if he were unable to 
keep up with the requirements of such employment.

The current objective findings show that the veteran has no 
loss of strength compared to the uninjured, or sound, side.  
In this regard, the May 1999 examination shows that he had 
the same strength in the muscles of the left and right upper 
extremities.  The veteran had only a slight depression of one 
scar, and there have been no reports of loss of deep fascia 
or muscle substance.

In short, while the veteran does have some of the findings 
needed for a moderately severe muscle injury, such as a 
through-and-through wound, and scars indicating the track of 
the bullet through the muscle group; these findings are also 
among the criteria for a moderate injury.  His wound does not 
meet most of the criteria for a moderately severe evaluation 
under the new version of 38 C.F.R. § 4.56.

The new criteria contained in 38 C.F.R. § 4.56 were not 
intended to substantively change the criteria contained in 
the old version of that regulation.  62 Fed. Reg. 30,238 
(Jun. 3, 1997).  Considering the old version of the 
regulation, the Board again notes that the veteran did not 
undergo any reported debridement, or experience infection, 
sloughing of soft body parts, or intermuscular binding and 
cicatrisation.  There is no evidence that the gunshot wound 
has caused unemployability.  The veteran was able to maintain 
employment requiring lifting for many years after service.  
There were no consistent complaints of the cardinal signs of 
muscle wounds--the first complaints being documented decades 
after the injury.  There have been no reports of adherent 
scars, loss of muscle fascia, or differences in strength 
between the sound and injured sides.  Accordingly, the 
veteran does not meet the criteria for a moderately severe 
injury under the old version of 38 C.F.R. § 4.56.

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his gunshot wound scars.  
Esteban v. Brown, 6 Vet. App. 259 (1994). The Board considers 
this residual under the old and new skin regulations at 
38 C.F.R. § 4.118.  Under the old regulations, superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).  Under the new regulations, superficial 
scars warrant a 10 percent evaluation if they are unstable or 
painful on examination with frequent loss of covering skin 
over the scar, not associated with underlying soft tissue 
damage.  Scars may also be rated limitation of function of 
the part affected.  

With respect to the veteran's entry and exit wound scars, the 
most recent examination finding show scarring on the volar 
and dorsal surface of his left forearm at the midpoint.  
There was no muscle atrophy and it was noted that the median, 
ulnar, and radial nerves were intact and symmetrical in 
function in both hands and fingers.  The veteran has not 
complained of a painful or unstable scar and there are no 
medical findings of loss of covering skin.  There is medical 
evidence that the scarring limits the veteran's functioning 
in any way.  

The recent VA examinations have yielded reports that the 
gunshot wound resulted in neuropathy.  Although an 
electromyographic examination was reportedly normal in 1998, 
the VA examiner in May 1999 found that the veteran had mild 
to moderate neuropathy.  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  The veteran's peripheral neuropathy reportedly 
involves the fingers and hand.  The veteran's muscle injury 
evaluation under Diagnostic Code 5308 contemplates a muscle 
injury involving the function of the fingers and thumb.  
Since the muscle injury and neuropathy involve similar 
functions, separate muscle injury and peripheral nerve 
evaluations are prohibited.  

Considering both the old and the new regulations, there is no 
medical evidence that the residual injuries from the gunshot 
wound to the left forearm have increased in severity at any 
point since the date of claim.  Inasmuch as his residuals of 
gunshot wound have not been more than 10 percent disabling 
since filing his claim on November 28, 1995, he is not 
entitled to a "staged" rating under Fenderson because the 10 
percent rating represents his maximum level of disability 
since filing his claim.  Thus, the evidence is against a 
higher initial rating for this disability.  

On the May 1999 examination, the veteran was suspected of 
having degenerative joint disease of the fingers.  However, 
the examiner concluded that this finding was not related to 
the gunshot wound.  In addition, an X-ray examination in 
October 2002, showed that the veteran did not currently have 
arthritis in the fingers.  Therefore, an evaluation of the 
service-connected disability under the criteria for 
degenerative arthritis is not warranted. See 38 C.F.R. § 4.14 
(2002) (the use of non-service connected manifestations to 
evaluate service connected disability is to be avoided); cf. 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for consideration under 38 C.F.R. § 3.321(b)(1) 
(2001).  The record does not show that the veteran has 
required any, let alone frequent hospitalization for either 
disability; or that the disabilities have resulted in marked 
interference with employment.  In this regard there is no 
evidence that they have caused him to loose income beyond 
that contemplated by the 50 percent evaluation for PTSD and 
10 percent evaluation for the gunshot wound.  Therefore, the 
Board has determined that referral of the case for extra-
schedular consideration is not in order.  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

PTSD

The veteran was accorded a VA PTSD examination in March 1997. 
At that time, he reported that he experienced episodic 
intrusive thoughts about his Vietnam experiences. He also 
reported that he had "bad" dreams at variable frequencies. He 
also reported problems with irritability, anger, 
hypervigilance, and hyper alertness. He appeared to have 
feelings of remorse and guilt for his role in the deaths of 
enemy troops in Vietnam.

On mental status examination, he was described as friendly 
and pleasant but quite nervous, detached and removed during 
the interview. The veteran was oriented to time, place, 
person, and situation. His responses were goal oriented. He 
appeared to have above average intelligence. There was no 
evidence of hallucinations or delusions noted. He appeared to 
have a good memory for recent and remote events. There was 
significant underlying restriction to his range of affect as 
well as a sense of detachment and removal as well as anxiety 
and mild dysphoria. 

The diagnoses were Axis I- PTSD, chronic type, moderately 
severe; dysthymia secondary to PTSD, moderate; episodic 
polydrug abuse; and episodic alcohol abuse; Axis II- no 
diagnosis; Axis IV- severe level of stressors in Vietnam, 
interpersonally distant and detached believed to 
significantly impact both social and industrial impairment; 
Axis V- global assessment of functioning (GAF), 60. 

The veteran was accorded a VA PTSD examination in May 1999. 
At that time, the veteran denied any intrusive recollections 
during the daytime. There were no reports of flashbacks, 
delusions, or hallucinations. There was only a mild 
indication of any mental distress regarding recurring dreams. 
There were no reports of avoiding thoughts or conversations 
regarding Vietnam. There was no indication of any loss of 
memory. There was some mild indication of restricted range of 
affect and guardedness. There was evidence of adequate long-
term plans. There was little indication of hyperarousal. 
There was reported episodic sleep disturbance with long 
periods of normalcy. There was no evidence of poor 
concentration. The examiner noted that the above symptoms 
indicated that the veteran suffered less psychological 
distress than on his 1998 examination.

The examiner reported that there was some indication that the 
level of distress might impact the veteran's ability to work, 
but that his current unemployment was more "volitional" than 
PTSD related. He reported that there was little indication 
that the level of distress had impacted his personal 
relationships. The examiner noted that the veteran had a 
prior marriage of 24 years and had been successful in 
consolidating a relationship with a woman that he planned to 
marry.

The diagnoses were: Axis I- PTSD, chronic, low to moderate 
severity with mild dysthymic features; alcohol abuse; 
polysubstance abuse; Axis II-no diagnosis; Axis III-
unchanged; Axis IV-economic situation, housing stable, 
fiancée, primary support, left arm disability, and financial 
debt; and Axis V-GAF, 65.

An October 1999 VA mental health services note referenced the 
veteran's history of untreated PTSD.  His chief complaints 
were isolative behavior, sleep disturbance, irritability, 
jumpiness, negativity, anhedonia, and occasional 
hypervigilence.  The veteran's symptoms were residual from 
more severe symptoms upon his return from Vietnam; however, 
the symptoms had worsened in the last six to seven years.  
The veteran denied any past psychiatric history, suicidal 
acts and self-harm, and history of violence to others or 
legal problems.  He admitted to occasional methamphetamine 
use, about every six months or "as needed."  The veteran 
had worked in a ski lodge, a machine shop, and a chain saw 
blade shop.  His first marriage lasted about 24 years and 
ended in divorce in 1994.  The veteran had no contact with 
his children, but had remarried in 1995.  His present wife 
had three children.  The veteran had been unemployed since 
1994.  

On mental examination, the veteran's orientation and 
consciousness were distressed but within normal limits.  His 
appearance and behavior was casual with marginal grooming due 
to his current illness.  His mood was depressed with flat 
affect.  The veteran's speech was brief and short with no 
reported perceptual disturbance.  Though content was within 
normal limits and thought process and association was logical 
and tight.  The veteran presented with fair insight and 
judgment.  The examiner's Axis I diagnosis was PTSD with 
infrequent methamphetamine use.  A GAF score of 55 was 
assigned.  The examiner found that the veteran had low to 
moderate PTSD symptom severity.

In October 2002, the veteran underwent a VA examination for 
PTSD.   A review of the veteran's claims file was indicated, 
particularly his past psychiatric examinations.  The veteran 
reported residing with his girlfriend since 1995.  He noted 
keeping distant relations with his two children from a 
previous marriage.  He also indicated he last worked in July 
2002 painting houses.  Since that time, he has done casual 
labor, primarily house painting and works to supplement his 
VA benefits.  The veteran reported that he had not received 
treatment for any psychiatric or psychological disorders, nor 
had he received medications.  

The examiner noted continued evidence of trauma and 
psychological impact of combat stressors.  The veteran denied 
symptoms of psychosis, loose associations, or depression.  
The veteran noted that intrusive thoughts and recollections 
had declined over the years.  The veteran appeared mildly-to-
moderately dysthymic with loss of or flattened interest in 
activities.  

There was evidence of avoidance of traumatic stimuli 
indicated by moderate social isolation.  Evidence for 
hyperarousal was indicated by episodic sleep disturbance, 
mild-to-moderate vigilance, and irritability in social 
settings.  The examiner opined that the veteran's symptoms 
indicate moderate PTSD symptoms.  The examiner's Axis I 
diagnosis was PTSD, moderately severe with secondary 
dysthymic disorder.  A GAF score of 55 to 60 was assigned.  
The examiner's noted that the overall impact of the veteran's 
present psychological stress would be expected to moderately 
impact his employability, however, it was not a basis upon 
which to preclude employability.  

When evaluating a mental disorder, the VA will consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).

An evaluation of 30 percent is assigned for PTSD whenever 
there is:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
not warranted unless there is:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships.  
Id.  

Further, a rating of 100 percent is warranted when there is: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
Id.  

The veteran's GAF scores have ranged from a low of 55 to 60, 
to a high of 65.  

A GAF score of 41-50 demonstrates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychological 
Association, 1995; 38 C.F.R. §§ 4.125, 4.130 (2002).  A score 
of 51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.   
A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.  
Id.

The Board notes that the veteran's GAF scores have all been 
in the moderate to mild range.  Furthermore, under 38 C.F.R. 
§ 4.126, as noted above, the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  

In his most recent VA examination, the veteran reported 
occasional work as a house painter, in casual labor.  The 
examiner noted that the veteran's PTSD and mild-to-moderate 
pain from residuals of a gunshot wound to his left arm 
contributed to his emotional change, however, the examiner 
opined that the veteran's present psychological stress would 
only have a moderate impact on his employability.  He added 
that the veteran's present psychological stress would not 
preclude his employability.  Further, the veteran was married 
for 24 years before divorcing his first wife.  In the October 
2002 VA examination, the veteran reported living with his 
girlfriend and her three children since 1995.  He also 
reported maintaining a distant relationship with his own 
children from his previous marriage.  

Examinations and the veteran's reported history, show that he 
has not exhibited occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran's disability has not required treatment or 
medication.  The veteran has consistently received GAF scores 
indicative of no more than moderate disability.  Therefore, 
the veteran does not meet the criteria for an evaluation in 
excess of 50 percent.  Therefore the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for consideration under 38 C.F.R. § 3.321(b)(1) (2001).  The 
record does not show that the veteran has required frequent 
hospitalization for either disability or that the veteran has 
any manifestations of either disability that are not 
contemplated by the assigned evaluation.  In sum there is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the current evaluation 50 percent.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.  See 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  

Individual Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Consideration will be given 
in all claims to the nature of the employment and the reasons 
for termination. 38 C.F.R. § 4.16(a) (2002).

It is arguable that the veteran meets the percentage 
requirements because his left forearm disability and PTSD 
result from a "common etiology or single accident" or 
"multiple injuries incurred in action." 38 C.F.R. 
§ 4.16(a)(2),(4).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The veteran has reportedly completed highs school, and has 
had employment experience as a machinist, welder, 
manufacturing employee, and laborer and performing yard work.  
He has reportedly had approximately 30 jobs since service 
with his longest period of employment with a single employer 
being from 1987 to 1995.  The veteran reported that he left 
this job due to his divorce rather than his service-connected 
disabilities.

VA has sought opinions as to the impact of the veteran's 
disabilities on his ability to maintain suitable gainful 
employment.  In his most recent PTSD examination dated in 
October 2002, the examiner noted that the overall impact of 
the veteran's present psychological stressors "would be 
expected to moderately impact his employability, however, not 
be a basis upon which to preclude it."  On the May 1999 
examination, the examiner concluded that the veteran's 
gunshot wound would not preclude gainful employment.  

There are no medical opinions that the veteran's service 
connected disabilities preclude gainful employment.  For his 
part, the veteran has at times reported that his unemployment 
has resulted from factors having nothing to do with his 
service connected disabilities-such as a divorce, or the 
death of an employer.  That being the case, the Board 
concludes that the evidence is against the veteran's claim 
for TDIU.











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the left arm is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

